— Appeal by the defendant from a judgment of the County Court, Orange County (Hillery, J.), rendered November 1, 1984, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial of that branch of the defendant’s omnibus motion which was to suppress statements and identification testimony.
Ordered that the judgment is affirmed.
The defendant claims that the Newburgh police detectives should not have questioned him because they knew he had charges pending against him in Bronx County. Although the detectives did know of certain charges against the defendant, upon which the defendant was represented by counsel, before they questioned him, they learned that the defendant had been sentenced in absentia on those charges and they were no *648longer pending. Moreover, during the questioning, the defendant denied there were pending matters and did not seek the aid of counsel.
Under these circumstances the finding of the County Court that the defendant was not represented by counsel when he was questioned and that his statements were voluntary must be given great weight (see, People v Casiano, 123 AD2d 712, lv denied 69 NY2d 744). The police were under no obligation to make further inquiry as to the defendant’s representation since they knew he had been sentenced (see, People v Marshall, 98 AD2d 452).
The sentence imposed in this case was the one the defendant had bargained for and should not be disturbed (see, People v Kazepis, 101 AD2d 816).
The defendant’s other claims have either not been preserved for appellate review (see, People v Pellegrino, 60 NY2d 636), or were waived by his plea of guilty (see, People v Kazmarick, 52 NY2d 322). Brown, J. P., Weinstein, Hooper and Sullivan, JJ., concur.